DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JOSE A. ROSALES,
                             Appellant,

                                    v.

                CASTLE KEY INSURANCE COMPANY,
                            Appellee.

                              No. 4D19-3134

                          [December 3, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No. 50-2016-CA-
012655-XXXX-MB.

  Erin M. Berger and Melissa A. Giasi of Giasi Law, P.A., Tampa for
appellant.

  David B. Shelton of Rumberger, Kirk & Caldwell, P.A., Orlando, for
appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.